Citation Nr: 0948199	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  06-10 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for thyroid cancer, claimed 
as removal of thyroid and as hyperthyroidism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1954 to July 
1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.

In July 2008 the Veteran testified before the undersigned via 
videoconference hearing.  A transcript is of record.  In 
February 2007 the Veteran testified before a Decision Review 
Officer (DRO) at the RO and a transcript of that hearing is 
also of record.

This claim came before the Board in November 2008.  The Board 
found new and material evidence had been presented sufficient 
to reopen a claim seeking service connection for the removal 
of the thyroid.  The Board also remanded the claim for 
further development.  That order has been complied with 
sufficiently.  The Board observes the Veteran initially filed 
a claim for service connection for hyperthyroidism, and after 
its denial, the Veteran submitted the current claim for 
removal of the thyroid.  It is clear upon reviewing the 
record the Veteran is seeking service connection for a 
thyroid disability, which is now evidenced by thyroid cancer.  
Thus, the Board finds that a claim for service connection for 
a disorder manifested by thyroid cancer has been raised and 
is properly before it.  See Clemons v. Shinseki, 23 Vet. App. 
1 (2009) (it is the responsibility of the Board to consider 
alternate current conditions within the scope of the claim).

The Board also notes that in the Veteran's February 2007 
testimony before the DRO the Veteran described being 
prescribed thyroid medication for over twenty years at VA 
medical facilities after his retirement from service, though 
no one ever touched his neck, and that he was misdiagnosed.  
The Board directs the RO's attention to this possible claim.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The Veteran submitted a January 2009 statement from another 
physician in which the Veteran's treating endocrinologist 
noted the Veteran had been exposed to ionizing radiation for 
18 years in service when the Veteran worked with the "High 
Power Illuminator Radar."  The March 2009 VA examiner 
referred to this statement as the basis for that examiner's 
finding the Veteran had been exposed to ionizing radiation in 
service.  

The Board notes that the RO has not processed this claim as 
necessary for a claim of exposure to ionizing radiation.  The 
Board also notes that during his 2007 testimony before the 
DRO, the Veteran described his service as 18 years as a 
"Hawk missile mechanic" and that during his 2008 testimony 
before the Board, the Veteran did not testify at all about 
being exposed to ionizing radiation.  
 
Service connection can be pursued under 38 C.F.R. § 3.311 on 
the basis of exposure to ionizing radiation and the 
subsequent development of a radiogenic disease.  38 C.F.R. § 
3.311.  Essentially, any form of cancer is considered a 
radiogenic disease within the meaning of the applicable 
regulations; thyroid cancer is specifically enumerated as 
being a radiogenic disease.  38 C.F.R. § 3.311(b)(2).  When 
there is evidence that a Veteran has a radiogenic disease, 38 
C.F.R. § 3.311 sets out specific requirements for the 
development of evidence.  The regulations require that the RO 
obtain radiation dose data from the Department of Defense and 
refer the claim to the VA Under Secretary for Benefits.  38 
C.F.R. § 3.311(a)(2), (b).

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or § 
3.309, and where it is contended that the disease is a result 
of ionizing radiation in service.

When it is determined that a Veteran (1) was exposed to 
ionizing radiation in service; (2) subsequently developed a 
radiogenic disease; and (3) such disease first became 
manifest within a specified period, the claim will referred 
to the Under Secretary for Benefits for further 
consideration.  38 C.F.R. § 3.311(b).  If, however, any of 
the foregoing 3 requirements has not been met, it shall not 
be determined that a disease has resulted to ionizing 
radiation under such circumstances.  Id.  (Emphasis added).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Appropriately adjudicate the Veteran's 
claim under 38 C.F.R. § 3.311.  There is 
evidence of record that the Veteran has 
been diagnosed with thyroid cancer, which 
is listed as a radiogenic disease.  38 
C.F.R. § 3.311(b)(2).  The regulations 
require that the RO obtain radiation dose 
data from the Department of Defense.  The 
Board notes that the Veteran's DD 214's 
indicate his entire service was with the 
Army and his specialty number and title 
was 24040 Hawk missile/launch mechanic 
during enlistments dated 1963 to 1973.  As 
well, he has identified himself as working 
on the "High Power Illuminating Radar" 
for years.  See January 2009 statement by 
physician-endocrinologist; February 2007 
DRO hearing transcript.

2.  After completing the requested actions 
and any additional notification and/or 
development deemed warranted, readjudicate 
the service connection claim by evaluating 
all evidence obtained.  If the benefit 
sought on appeal remains denied, furnish 
to the Veteran an appropriate SSOC 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



